          Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 1 of 15




 1                                                           Honorable John C. Coughenour

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     NICLAS FOSTER, as Personal
10   Representative of the Estate of MEIKE      No. 2:17-cv-01727-JCC
     FOSTER,
11                                              PLAINTIFF’S BRIEF FOR
                                   Plaintiff,   EVIDENTIARY HEARING ON
12                                              ADMISSIBILITY OF OTHER
                                                SIMILAR INCIDENTS
13          v.
14   AMERICAN HONDA MOTOR
15   COMPANY, INC., a foreign corporation;
     HONDA MOTOR COMPANY, LTD., a
     foreign corporation; HONDA NORTH           HEARING DATE: 10/01/2019
16
     AMERICA, INC., a foreign corporation;
17   HONDA OF CANADA
     MANUFACTURING d/b/a HONDA OF
18   CANADA, INC., a foreign corporation;
19   HONDA R&D AMERICAS, INC., a
     foreign corporation,
20
                                Defendants.
21

22

23

24

25
26


     PLAINTIFF’S BRIEF FOR                       SCHROETER, GOLDMARK & BENDER
                                                    810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING                               Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
             Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 2 of 15




 1                                           I.      INTRODUCTION

 2            Plaintiff seeks a pretrial ruling on the admissibility of 17 incidents of Honda CR-V
 3
     fires that Plaintiff’s engineering and automotive fire expert has selected from 60 fires as
 4
     “substantially similar” to the fire that killed Meike Foster. All of the fires involve 2012-2014
 5
     Honda CR-Vs with the same engine and exhaust system as Ms. Foster’s car. All of the fires
 6
     ignited spontaneously while the vehicle was being operated or just after parking. All fires
 7

 8   started in or near the engine compartment or nearby subframe. Of the 17 incidents:

 9       •    Five of the Honda CR-V fires were reported to Honda prior to Ms. Foster’s death and
              will be offered to prove notice of a potential defect.
10

11       •    Seven of the fires include direct or circumstantial evidence that the fire was caused by
              organic material carried within the car and ignited by hot, unshielded exhaust
12            components and will be offered to prove defect.

13       •    Plaintiff was able to contact and depose several of the owners and drivers of the
              burning cars. The testimony of some of these witnesses will be offered to prove
14
              damages (predeath emotional pain and suffering) as well as consumer expectations,
15            both of which are elements of the Washington Product Liability Act balancing test.

16       •    The remaining handful of reports, most of which were not investigated sufficiently by
              Honda, will be offered because they are consistent with plaintiff’s theory, and the
17            lack of investigation proves negligence on the part of Honda.
18
                                       II.         RELIEF REQUESTED
19
              Plaintiff requests that the Court admit certain incidents at trial for purposes of proving
20
     notice, defect and/or damages.
21

22                                III.            EVIDENCE RELIED UPON

23            The Declarations of Mark W. Arndt, Sam Shuck, Peter O’Neil, Ann O’Neil and the

24   files and records of this case.
25
26


     PLAINTIFF’S BRIEF FOR                                   SCHROETER, GOLDMARK & BENDER
                                                                810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 1                                       Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
           Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 3 of 15




 1                         IV.     FACTS AND PROCEDURAL POSTURE

 2           Meike Foster burned to death on November 26, 2014, when her nearly new 2014
 3
     Honda CR-V sports utility vehicle ignited at the Meridian Valley Country Club in Kent,
 4
     Washington. Declaration of Peter O’Neil, ¶ 2 and Ex. 1. Ms. Foster had spent an evening
 5
     playing dominoes and visiting with several friends at the Meridian Valley Country Club
 6
     clubhouse. Id. Ex. 1, p. 4. According to their waitress, the group began leaving at about 9:45
 7

 8   pm. Id. Ms. Foster’s friend Patricia Perry testified Meike Foster was the last to drive away.

 9   She said she saw the taillights of Ms. Foster’s car as she (Perry) left, but noticed that Ms.
10   Foster’s car didn’t follow her up the driveway. Id. Ex. 3. At approximately 10:10 another
11
     patron, Rodney Lindbeck, left the clubhouse to find Ms. Foster’s car in flames. He returned
12
     to the clubhouse to make one of many calls to 911. Id. Ex. 1, p 6. The Kent Fire Department
13
     arrived on scene at 10:31 pm, finding the car fully involved in fire. The burning car was
14

15   parked several feet off the road in a bed of ivy. Id ¶ 2. Ms. Foster’s charred body was found

16   in the driver’s seat clutching the key, which she had removed from the ignition. There is no

17   living witness to the fire’s ignition. Id. ¶ 3.
18           a. Discovery Relating to Other Incidents of Fire in Honda CR-Vs.
19
             At the time of filing, plaintiff had identified a handful of spontaneous fires in 2012-
20
     2014 Honda CR-Vs that were published on the internet. Id. ¶ 9. The available information
21
     on these incidents was limited. Plaintiff filed suit against Honda and focused discovery on
22

23   other incidents of fire in 2012-present model year Honda CR-Vs. Id. ¶ 10. Honda limited its

24   response to 2012-16 CR-Vs and initially produced 1633 pages of documents, including

25   digital notes describing communications to, from and within Honda regarding CR-V fires.
26
     Id.   The notes described photos, reports and other documents that were not produced.


     PLAINTIFF’S BRIEF FOR                                SCHROETER, GOLDMARK & BENDER
                                                              810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 2                                     Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
             Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 4 of 15




 1   Plaintiff brought these omissions to Honda’s attention. Honda responded by producing

 2   additional documents on the following dates: 376 pages on April 6, 2018; 1220 pages of
 3
     documents on May 24, 2018; 79 pages on July 26, 2018; O’Neil Decl. ¶ 10. Honda produced
 4
     111 additional pages of documents relating to the Fleming incident on December 5, 2018.
 5
     Honda produced 106 pages of redacted documents relating to 15 additional CR-V fires on
 6
     March 5, 2019 and the same pages, unredacted, on July 30, 2019. Id. ¶ 21.
 7

 8              In total, Honda has produced evidence relating to approximately 60 incidents of

 9   spontaneous fire in 2012-2016 Honda CR-Vs.1 Id. ¶ 11. Some of the incidents are well
10   documented, with dozens or hundreds of pages of photographs, inspection notes, expert
11
     notes, claim letters, etc. Others consist mainly of Honda’s data entries. Id. ¶ 12. Plaintiff
12
     was able to contact some claimants and obtain additional information, including photographs,
13
     sworn declarations and depositions. Plaintiff also obtained information about several fire
14

15   incidents not reported to Honda. Id. ¶ 9. Plaintiff’s counsel provided all available documents

16   relating to all incidents to engineer and automotive fire expert Mark Arndt. Id. at ¶ 11. Mr.

17   Arndt reviewed and analyzed all of the incident files, eliminated dissimilar vehicles and fires,
18   and created a list of 17 incidents that he considers substantially similar to the Foster fire.
19
     Declaration of Mark Arndt, ¶ 3-7.
20
                b. The 2012-2014 CR-V Has Unique Exhaust and Splash Shield.
21
                Although 2012-2016 Honda CR-Vs appear outwardly similar, there are differences
22

23   between the 2012-2014 model and the 2015-2016 model that impact Mr. Arndt’s analysis. Id.

24
     1
         These final two productions relate to 16 incidents, 15 of which had not been disclosed, and were produced to
25
         plaintiff after the discovery cutoff and after plaintiff’s F.R.C.P. 30(b)(6) deposition of Honda on the issue of
         other incidents—this despite the fact that Honda assured plaintiff its production of other incidents was
26       complete prior to the deposition. Decl. of Peter O’Neil, ¶ 21 and Ex. 4.


     PLAINTIFF’S BRIEF FOR                                             SCHROETER, GOLDMARK & BENDER
                                                                           810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 3                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
          Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 5 of 15




 1   ¶ 4. The 2012-2014 CR-V’s engine and exhaust system were different from the engine and

 2   exhaust system on the 2015-2016 CR-V. Id. On the 2012-2014 model the primary catalytic
 3
     converter was at the rear of the engine compartment; in 2015-2016 models the catalytic
 4
     converter was moved to the front, closer to the radiator and cooling fan. Id. Also, the 2012-
 5
     2014 Honda CR-V had a unique underbody splash shield that enclosed the entire engine
 6
     compartment. Id. (The photos below show the splash shield in place and removed.)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
            Plaintiff contends that this shield allows organic and other material to accumulate
21
     near to hot exhaust components that pass over the shielding and the vehicle sub-frame, and to
22
     be trapped there where it dries and eventually ignites—i.e., once inside the engine
23

24   compartment, the material stays. Id. ¶3. The portion of the splash shield beneath the engine

25   compartment was removed from the 2015-2016 models CR-V. Id. ¶ 4. Photos of the 2012-

26


     PLAINTIFF’S BRIEF FOR                               SCHROETER, GOLDMARK & BENDER
                                                            810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 4                                   Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
          Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 6 of 15




 1   2014 splash shield and the 2015-2016 splash shield are shown below and are attached to

 2   O’Neil Decl. as Exhibits 5 and 6.
 3

 4

 5

 6

 7

 8            (2012-2014 Splash Shield)                      (2015-2016 Splash Shield)

 9          c. A Joint Inspection Reveals Evergreen Needles on Unburned Portion of
               Foster Splash Shield.
10
            On February 4, 2019, at a joint inspection attended by Honda’s representative and
11

12    Honda’s attorney, the remains of the splash shield beneath the engine was removed.

13    Declaration of Sam Shuck, ¶ 2. Unburned evergreen needles were found on the unburned

14    portion of the engine compartment splash shield beneath fire debris. Id. ¶ 4. Plaintiff’s
15
      rodent expert, Grzegorz A. Buczkowski, Ph.D., has testified that these needles are
16
      consistent with rodent nesting in the engine compartment, and that the 2012-2014 engine
17
      compartment, enclosed with the engine splash shield, is an ideal habitat for nesting rodents.
18
      Dkt. 46-4, p.11; Dkt. 46-3, pp. 22-25, 32-33.
19

20          d. Five 2012-2014 CR-V Fires are Reported to Honda Prior to Ms. Foster’s
               Death.
21
            Five fires in 2012-2014 Honda CR-Vs were reported to Honda prior to Ms. Foster’s
22
     death. Arndt. Decl. ¶ 8 and Exhibits E-1-5.      Each of these fires ignited while the CR-V was
23

24   being driven. Id. Ex. E1-5. Three of the fires (Arndt Incidents 1, 3 and 5, discussed below)

25   were investigated by Honda. Id. ¶9, Ex. E1, 3, 5. In each of the three fires that were
26   investigated by Honda, the Honda investigator found that organic material within the engine


     PLAINTIFF’S BRIEF FOR                                  SCHROETER, GOLDMARK & BENDER
                                                               810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 5                                      Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
          Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 7 of 15




 1   compartment was ignited by hot exhaust components.              Id. The other two fires (Arndt

 2   Incidents Numbers 2 and 4) appear not to have been investigated by Honda. Id. Ex. E-2,4.
 3
     However, Mr. Arndt includes them in his list of 17 similar incidents.
 4
            e. Honda Blames Four 2012-2014 CR-V Fires on Rodent Nesting Material.
 5
            Arndt Incident Number 1. One CR-V fire (Arndt incident number 1) reported to
 6
     Honda in February 2013, describes the complaint as: “Underhood, Rear Engine Area” and
 7

 8   says “Debris at Exhaust; Possible Rodent Nest.” Arndt Decl. Ex. E-1 and Dkt. 31-1, p. 4. A

 9   Honda fire investigator then states: “consistent with leaves or debris accumulating in the area
10   of the subframe and steer rack. This can be from rodents nesting in that are[a].” Id. p. 6,
11
     entry 41.
12
            Arndt Incident Number 3; Suyuen Lee. Honda describes the probable cause of a
13
     March 2014 CR-V fire (Arndt incident number 3) as “Orgainc (sic) Debris (Rodent?) Found
14

15   Near Lower Exh(aust)” and explained that “In an area near the center of the engine, a melted

16   area of the engine lower cover can be seen. This is the area of origin of the fire. When the

17   lower engine cover was removed, burned organic debris was found here piled on the cover.”
18   Arndt Decl. Ex. E-3 and Dkt. 31-1 at 17, 25. The owner/witness to this fire was Suyuen Lee,
19
     who has testified in this case.
20
            Arndt Incident Number 5; Carolina Avendano Arce/Aric Smarra. A November
21
     2014 fire that was reported to Honda about two weeks before the Foster fire is described by
22

23   Honda as “Vehicle Fire/Leaves on Undercarriage.” Arndt Decl., Exhibit E-5; see also Dkt.

24   31-1, pp.44-54. The incident involved Carolina Avendano Arce, who has testified in this

25   case along with her husband Aric Smarra. Photographs in Honda’s file show leaves in
26
     unburned parts of the car, and show fire damage to the engine compartment splash shield, to


     PLAINTIFF’S BRIEF FOR                                SCHROETER, GOLDMARK & BENDER
                                                              810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 6                                     Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
           Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 8 of 15




 1   other shielding near the exhaust, and to other components near the sub-frame and exhaust.

 2   Id.
 3
            Arndt Incident Number 8; Heather Adamson.                    A fourth incident selected by
 4
     Mr. Arndt was also investigated by Honda. The incident involved Heather Adamson, who
 5
     has testified about her experience in this case.
 6
                    “122- Some partially burned twigs were found on the lower splash shield
 7
                    when it was lowered to inspect the underside of the exhaust area.
 8
                    “123- Some partially burned twigs were found near the exhaust pipe below the
 9                  area of the worse (sic) damage behind the engine.”
10          The Honda investigator then states:
11
                    “126... This supports that the most probably (sic) cause for this fire was rodent
12                  activity pulling debris into the vehicle engine area, then piling it up near the
                    exhaust system when the vehicle was parked.
13
                    “127- When the vehicle was started the heat from the exhaust ignited the
14                  debris here starting the fire. Then, the fire transferred onto other plastic items
15                  in the engine compartment spreading the fire.”

16          Arndt Decl. Ex. E-8. See also Dkt. 31-1, pp. 57, 62.

17          Ms. Adamson testified that Honda never told her that their investigation of her CR-V
18
     fire determined that rodents had caused the fire by nesting in her engine compartment.
19
            f. Organic Material Implicated in Other CR-V Fires Reported to Honda.
20
            Arndt Incident Number 7. The vehicle caught fire while being driven, first emitting
21
     white smoke. Honda’s file contains reference to nesting mice. Arndt Decl. ¶. 10, Ex. E-7.
22

23          Arndt Incident Number 11. Another owner, who reported her fire to Honda but

24   whose fire was not investigated by Honda, testified that she smelled burning leaves while
25   driving home and thought neighbors must be burning leaves. Instead, her neighbor ran up to
26
     her car as she parked and yelled that the car was on fire. Id. ¶ 11, Ex. E-11.


     PLAINTIFF’S BRIEF FOR                                  SCHROETER, GOLDMARK & BENDER
                                                               810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 7                                      Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
            Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 9 of 15




 1           g. Another Incident, Not Reported to Honda, Includes Evidence of Rodent
                Nesting.
 2
             Arndt Incident Number 6. This incident is a 2012 CR-V that caught fire while in a
 3

 4   drive through at KFC. The fire report refers to organic matter as the first fuel. The driver

 5   was told by a first responder that there was a rodent nest at the bottom of the engine

 6   compartment. Id. ¶ 12 and Ex. E-12.
 7           h. Engineering and Automotive Fire Expert Arndt will use Similar Incidents to
 8              Prove Defect; He First Eliminates Duplicate and Irrelevant Files.

 9           Plaintiff will call engineering and fire expert Mark Arndt to help the jury understand

10    defect and causation. Mr. Arndt will testify that the 2012-2014 Honda CR-V was defective
11    because of an engine compartment splash shield design that allows material to accumulate
12
      near very hot but unshielded portions of the exhaust system. Id. ¶ 2. Mr. Arndt will use
13
      OSI files from Honda to demonstrate the defect, and show that Honda was aware that
14
      organic material resting on the splash shield or sub-frame can be ignited by the hot
15

16    unshielded exhaust components. Id. ¶¶ 2, 3, 8, 9, 10, 11, 12, 13.

17           In conducting his review Mr. Arndt began with what appeared to be 66 separate

18   incidents, but eliminated several as duplicate files. Id. ¶¶ 4-7. He then eliminated incidents
19   involving CR-Vs with a different engine or exhaust system, reducing the universe of incident
20
     files to 33. Id. He then applied various criteria to arrive at his opinion that 17 of the 33
21
     spontaneous fire incidents involving 2012-2014 CR-Vs are “substantially similar” to the
22
     Foster incident. Id. For purposes of this motion he then gave each of the 17 incidents a
23

24   unique identification number, 1-17. Id. ¶ 7. In review:

25      •    Arndt Incidents Numbers 1, 2, 3, 4, 5 were reported to Honda prior to the fire that
             killed Meike Foster. Id. ¶ 8.
26


     PLAINTIFF’S BRIEF FOR                                SCHROETER, GOLDMARK & BENDER
                                                               810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 8                                      Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
          Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 10 of 15




 1       •    Arndt Incidents Numbers 1, 4, 5 and 8 include direct evidence from Honda that
              organic materials and/or rodent nesting material trapped in the area of the hot exhaust
 2            components by underbody shielding was the initial fuel for combustion. Id. ¶ 9.
 3
         •    Arndt Incident Number 7 is consistent with ignition of organic material and contains
 4            references to a mouse nest being a possible cause of the fire. Id. ¶ 10, Ex. E-7.

 5       •    Arndt Incident Number 11 is consistent with organic material inside the car being
              ignited and the driver recalls smelling burning leaves just prior to the fire. Id. ¶ 11,
 6            Ex. E-11.
 7
              The remaining ten incidents are consistent with Mr. Arndt’s defect theory, but Honda
 8
     failed to thoroughly investigate these incidents to provide direct evidence of defect. Id. ¶ 13.
 9
     (Although Honda failed to actively investigate many of the incidents, the company
10

11   nonetheless employed a full time fire manager to field customer complaints of fire. Dkt. 46, ¶

12   4; Dkt. 46-1, pp. 4 – 5.)

13                                  V.      DISCUSSION AND LAW

14       a) Substantial Similarity in a Product or Negligence Case.
15
              Similar incidents of product failure is critical evidence in a product liability case. The
16
      favored method of presenting evidence of other accidents is through the testimony of those
17
      familiar with such accidents. Wheeler v. John Deere Co. 862 F.2d 1404, 1408 (10th Cir.
18
      1988). A showing of substantial similarity is required when a plaintiff attempts to introduce
19

20    evidence of other accidents as direct proof of negligence, a design defect, or notice of the

21    defect. White v. Ford Motor Co., 312 F.3d 998, 1009 (9th Cir. 2002); Cooper v. Firestone
22    Tire & Rubber, 945 F.2d 1103, 1005 (9th Cir. 1991). Minor or immaterial dissimilarity
23
      does not prevent admissibility. White at 109. The rule rests on the concern that evidence of
24
      dissimilar accidents lacks the relevance required for admissibility under FRE 401 and 402.
25
      Cooper at 1105. Any differences in the accidents not affecting a finding of substantial
26


     PLAINTIFF’S BRIEF FOR                                   SCHROETER, GOLDMARK & BENDER
                                                                810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 9                                       Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
         Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 11 of 15




 1    similarity go to the weight of the evidence. Wheeler at 1408; citing Jackson v. Firestone

 2    Tire & Rubber Co., 788 F.2d 1070, at 1083 (5th Cir. 1986).
 3

 4
        b) The Substantial Similarity Requirement is Relaxed when Evidence is Offered to
 5         Prove Notice.

 6          The requirement for substantial similarity is relaxed when the evidence of other
 7
      accidents is submitted to prove notice or awareness of the potential defect. Wheeler at
 8
      1407-8; Pau v. Yosemite Park and Curry Co., 928 F.2d 880, 889 (9th Cir. 1991). Here, five
 9
      of the CR-V fire incidents that Mr. Arndt determined were similar to Foster (Arndt incident
10
      numbers 1-5) occurred prior to the fire that killed Ms. Foster and will be offered to prove
11

12    notice to Honda of a potential safety defect. Three of those incidents are well documented

13    and will be offered for other purposes as well, including to prove defect. The two less well
14    documented incidents will be offered only to prove notice or awareness of a potential defect
15
      and should benefit from the more relaxed standard for notice.
16
        c) Plaintiff’s Evidence Satisfies Substantial Similarity Requirements.
17
            White v. Ford demonstrates how a party satisfies the substantial similarity
18

19   requirements. White involved a Ford pickup truck that rolled over a boy after he accidentally

20   knocked its gearshift out of park and the parking brake failed. White at 1102. Plaintiffs’

21   theory of the case was that Ford knew the parking brake was prone to failure. Ford had pre-
22   and post-production reports of potential problems with the parking brake, including from
23
     customers. The the District court was within its discretion when it allowed (1) a Ford pickup
24
     truck owner to testify that her truck had rolled despite parking brake being set; (2) an expert
25
     to testify about that incident; and (3) an exhibit into evidence showing Ford received number
26


     PLAINTIFF’S BRIEF FOR                                SCHROETER, GOLDMARK & BENDER
                                                              810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 10                                    Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
         Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 12 of 15




 1   of complaints of rollaways. Id. at 1009. Customer reports (such as the customer reports to

 2   Honda) are admissible under the business records exception to the hearsay rule to show that
 3
     Ford had notice of rollaways. Id. . Finding there was no abuse of discretion, the Circuit
 4
     Court affirmed each of these ruling by the District Court.
 5
            Here, Plaintiff’s expert has identified 17 Honda CR-V fires that are substantially
 6
     similar to the Foster incident. All but one began as customer reports to Honda. A handful
 7

 8   resulted in detailed investigations by Honda. Others have been supplemented with discovery

 9   by plaintiff. At the hearing, plaintiff will make an offer of proof relating to the 17 incidents
10   Mr. Arndt has identified. Plaintiff will ask Mr. Arndt to describe his process for reviewing
11
     the incidents and to explain the winnowing process that eliminated approximately 75 percent
12
     of the incidents. He will also be asked to explain why certain of the incidents are relevant to
13
     proving fire causation and defect. Some contain clear, direct evidence (photographs and
14

15   notes from Honda fire investigators) of organic debris on or near the engine compartment

16   splash shield or subframe; others are based on more circumstantial evidence such as a

17   witness’s description of the smell of burning leaves. Others, less well investigated by Honda,
18   are simply consistent, in important ways, with Mr. Arndt’s theory—i.e., a similar car that
19
     ignites on the road or soon after parking, with a fire that originates under the hood or near the
20
     sub-frame.
21
        d) Similar Incidents are Admissible for Proving Damages.
22

23          In addition to being admissible to prove defect and/or notice, drivers involved in

24   several of the incidents selected by Mr. Arndt have testified that they were frightened by the

25   experience of driving a car that erupted in flames. O’Neil Decl. Ex. 7. Meike Foster was
26
     found with the ignition keys in her hand, evidence that she knew her predicament and was


     PLAINTIFF’S BRIEF FOR                                 SCHROETER, GOLDMARK & BENDER
                                                               810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 11                                     Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
           Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 13 of 15




 1   trying to exit her burning vehicle. Under Washington’s special survival statute, a personal

 2   representative of a decedent has the authority to bring a personal injury cause of action for
 3
     the decedent’s injuries that result in death. RCW 4.20.060; Otani v. Broudy, 151 Wn.2d 750,
 4
     756, 92 P.3d 192 (2004).       The decedent’s representatives may recover the decedent’s
 5
     damages for any pain and suffering between the time of injury and the time of death. RCW
 6
     4.20.060; Chapple v. Ganger, 851 F. Supp. 1481, 1488 (E.D. of Wash. 1994). Evidence of
 7

 8   emotional pain and suffering from survivors of similar incidents is therefore relevant and

 9   admissible to prove damages. In Wheeler v. John Deere Co., supra, the trial court permitted
10   the live testimony of five witnesses injured by Deere’s combine. Wheeler at 1407. The
11
     Circuit court held that the testimony was not unduly prejudicial. Id. at 1408. As noted
12
     above, the Wheeler court held that “the favored method of presenting evidence of other
13
     accidents is through the testimony of those familiar with such accidents.” Id. Here, Plaintiff
14

15   intends to bring three Honda CR-V fire survivors to testify live or by video deposition about

16   their experience. Evidence relating to the severity of harm (the physical and emotional pain

17   of burning to death) (RCW 7.72.030(1)(a)) and evidence relating to consumer expectations
18   (RCW 7.72.030(3)) are also relevant for the balancing test required to prove defect under
19
     RCW 7.72.030. Such evidence has substantial probative value in concert with ER 403.
20
                                        VI.    CONCLUSION.
21
             The 17 incidents identified by Mr. Arndt in his Declaration are substantially similar
22

23     and should be admitted at trial for the purposes of proving notice, defect and/or damages.

24   ///

25   ///
26
     ///


     PLAINTIFF’S BRIEF FOR                                SCHROETER, GOLDMARK & BENDER
                                                              810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 12                                    Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
         Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 14 of 15




 1    DATED this 24th day of September, 2019.

 2                                          SCHROETER, GOLDMARK & BENDER

 3                                          By: s/Peter O’Neil
                                            PETER O’NEIL, WSBA #28198
 4                                          THOMAS J. BREEN, WSBA #34574
 5                                          SERGIO GARCIDUEÑAS-SEASE, WSBA #46958

 6                                          Counsel for Plaintiff
                                            810 Third Avenue, Suite 500
 7                                          Seattle, WA 98104
                                            Phone: (206) 622-8000
 8                                          Fax: (206) 682-2305
 9                                          peter@peteroneil.org
                                            breen@sgb-law.com
10                                          sergio@sgb-law.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


     PLAINTIFF’S BRIEF FOR                                SCHROETER, GOLDMARK & BENDER
                                                             810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 13                                   Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
          Case 2:17-cv-01727-JCC Document 51 Filed 09/24/19 Page 15 of 15




 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that on September 24, 2019, I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system which will send notification of such filing to the following:
 3
     David J. Russell
 4
     KELLER ROHRBACK, LLP
 5   1201 3rd Ave., Suite 3200
     Seattle, WA 98101
 6   Phone: 206-623-1900
     Fax: 206-623-3384
 7   drussell@kellerrohrback.com
 8

 9
                                                      By: s/Peter O’Neil
10                                                    PETER O’NEIL, WSBA #28198
                                                      Counsel for Plaintiff
11                                                    SCHROETER, GOLDMARK & BENDER
12                                                    810 Third Avenue, Suite 500
                                                      Seattle, WA 98104
13                                                    Phone: (206) 622-8000
                                                      Fax: (206) 682-2305
14                                                    E-mail: peter@peteroneil.org
15

16

17

18

19

20

21

22

23

24

25
26


     PLAINTIFF’S BRIEF FOR                                     SCHROETER, GOLDMARK & BENDER
                                                                   810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     EVIDENTIARY HEARING - 14                                         Phone (206) 622-8000 ● Fax (206) 682-2305
     No. 2:17-cv-01727-JCC
